Citation Nr: 0414906	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-28 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether a Substantive Appeal to a September 2002 rating 
decision was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 2002 decision of the Buffalo, 
New York, regional office (RO) of the Department of Veterans 
Affairs (VA) which did not find a clear and unmistakable 
error in an October 1970 RO decision.

For the reasons outlined below, the claim is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

An appeal to the Board "consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal."  38 C.F.R. § 20.200 (2003) (emphasis added).  The 
Substantive Appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or in correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202 (2003).  To be considered timely, the Substantive 
Appeal must be filed within 60 days from the date that the 
AOJ mails the SOC to the appellant or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302(b) (2003).  

In computing the time limit for the filing of a Substantive 
Appeal, the first day of the specified period is excluded, 
and the last day is included.  38 C.F.R. § 20.305(b) (2003).  
Where the time limit would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding workday is included in the 
computation.  Id.  See also 38 C.F.R. § 20.306 (2003).  A 
Substantive Appeal postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  38 C.F.R. § 20.305(a) (2003).  In the event that the 
postmark is not of record, VA regulations provide that the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by VA.  Id.  In calculating 
the five-day period, Saturdays, Sundays, and legal holidays 
are excluded.  Id.

VA regulations also provide that the period for filing a 
Substantive Appeal may be extended for good cause.  38 C.F.R. 
§ 20.303 (2003).  The request for such an extension must be 
in writing and must be made prior to the expiration of the 
time limit for filing which would otherwise apply.  Id.  

There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a Supplemental Statement of the Case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97; 62 Fed.Reg. 15567 (1997).  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In a September 6, 2002, rating decision the RO found no clear 
and unmistakable error in an October 1970 RO decision.  On 
September 10, 2002, notice of the decision was sent to the 
veteran at his last address of record as it appeared on the 
November 1999 VA Form 21-4138, statement in support of claim.  
On March 25, 2003, a notice of disagreement was received from 
the veteran.  On October 3, 2003, a statement of the case was 
mailed by the RO to the veteran's last address of record as 
it appeared on the October 2003 VA Form 21-4138, statement in 
support of claim.  Thereafter, it does not appear that a 
timely Substantive Appeal was received by the RO.  While the 
veteran thereafter filed a VA Form 9, Appeal to Board of 
Veterans' Appeals, with the RO, this document, while dated 
October 10, 2003, does not appear to have been received by 
the RO until January 6, 2004.  Therefore, even when taking 
into account the rules for computing the time limit for the 
filing of a Substantive Appeal found at 38 C.F.R. §§ 20.305, 
20.306, it does not appear to have been received in a timely 
fashion.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the Board addresses a question 
that has not yet been addressed by the RO, the Board must 
consider whether the veteran has been given adequate notice 
of the need to submit evidence or argument on the question, 
whether he has been given an adequate opportunity to actually 
submit such evidence and argument, and whether the statement 
of the case provided the veteran fulfills the regulatory 
requirements.  See 38 C.F.R. § 19.29 (2003).  If not, the 
matter must be remanded to the RO to avoid prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 
38 C.F.R. § 19.9 (2003).  Consequently, a remand is required 
for the veteran to be apprised of this timeliness issue and 
given an opportunity to argue that he did file a timely 
Substantive Appeal within 60 days of the RO's issuance of the 
SOC.  

The Board notes that the VA Form 9 found in the claims file 
has a hand written note on it that it was "VACOLS 
Reactivated 1/7/04" and has printed on the top of it the 
following language, "Oct 10 03 02:26p  Veterans Service 
Agency (716) 373-0870  p.2."  While it is apparent from the 
above information that the VA Form 9 was the second page of a 
two page fax sent by the Veterans Service Agency at fax 
number (716) 373-0870 on October 10, 2003, the first page of 
the fax is not of record, and there is no indication that 
this document was received by VA prior to January 6, 2004.  
Accordingly, because the first page of the fax might assist 
the veteran in establishing the timeliness of his appeal, 
remand is also required to obtain and associate this document 
with the record.  See 38 U.S.C.A. § 5103A(b) (West 2002); 
Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003). 

Hence, the case is REMANDED for the following actions:

1.  The RO should contact the veteran, 
notify him that it does not appear that 
he perfected his appeal in a timely 
manner as to the September 2002 rating 
decision.  The RO should then give him 
the opportunity to supplement the record 
on appeal as well as to present evidence 
and/or argument on this issue.  In this 
regard, the RO should request that the 
veteran and his representative file with 
the RO the first page of the 
"October 10, 2003," fax from the 
"Veterans Service Agency."  The Board 
notes that this document may have been 
faxed from the Cattaraugus County 
Veterans Service, but the initial 
recipient of the facsimile is unclear.

2.  Thereafter, the RO should 
readjudicate the claim specifically 
addressing the timeliness of the appeal.  
If the determination is adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case that includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


